—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Kings County (Palmer, J.), dated September 11, 1991, which denied her motion to vacate three orders of disposition of the same court, all dated May 22, 1991, made upon inquest after her default, which, inter alia, terminated her parental rights on the ground of permanent neglect.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, CPLR 5015 (a) is the proper statute under which her motion to vacate the orders dated May 22, 1991, must be reviewed (see, e.g., Matter of Nathalie A., 145 AD2d 629; Matter of "Male" Jones, 128 AD2d 403; Matter of Andrea M. T., 115 Misc 2d 1). So considered, we conclude that the Family Court did not improvidently exercise its discretion in denying the motion.
Pursuant to CPLR 5015 (a), the appellant had to provide a reasonable excuse for her failure to appear on the day of the fact-finding and dispositional hearing, as well as make a showing of a meritorious defense to the proceeding. Although the appellant claims to have been incarcerated at the time the hearing was scheduled, she did not explain why, at minimum, she failed to notify the court or her attorney of her difficulty. Moreover, in her affidavit she provided only a conclusory statement of her readiness and ability to resume the care of the three subject children. She did not controvert any of the evidence adduced at the inquest or address the allegations of permanent neglect made in the petitions. Under these circumstances, her motion to vacate her default was properly denied (Matter of Nathalie A., supra; see also, Matter of Linday E., 177 AD2d 276).
We have examined the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.